DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 August 2020 has been entered.

Status of Claims
Claims 1, and 3-11 are presently under examination. Claim 2 is cancelled by applicant’s amendments filed with the response dated 14 August 202.
Applicant’s amendments to the claims filed with the response dated 14 August 202 have overcome the prior art rejection of record, but upon performing an updated search and consideration of the amended claims, the prior art of Solarwatt (DE 102006019638) is believed to anticipate or make obvious the limitations of the amended claims. A new grounds of rejection over Solarwatt is presented below with annotations to Fig. 2 of Solarwatt to show where the limitations of the claims are taught.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solarwatt (DE 102006019638, see English translation in IDS filed 10 June 2019).

Regarding claim 1 Solarwatt discloses an interconnector configured to electrically connect a first photovoltaic cell and a second photovoltaic cell, wherein the first photovoltaic cell and the second photovoltaic cell are adjacent to each other in a first direction, the first photovoltaic cell is located at a first side in the first direction, and the second photovoltaic cell is located at a second side in the first direction (Figs. 2 and 6-8 see: Latin C-shaped interconnect for connecting between solar cells 11, 12), the interconnector comprising: 

a connection body that connects the first electrode and the second electrode, wherein the first electrode extends from the connection body towards the first side in the first direction and the second electrode extends from the connection body towards the second side in the first direction (paras [0016]-[0025], Fig. 2 see: Latin C-shaped interconnect with lead portions 2 connected between contact surfaces 3).
The claim 1 limitation “such that an entirety of the connection body is configured to be between the first photovoltaic cell and the second photovoltaic cell in the first direction” is directed to an intended use of the claimed interconnector. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. The interconnector of Solarwatt is considered fully capable of being positioned between two adjacent photovoltaic cells such that an entirety of the connection body is configured to be between the first photovoltaic cell and the second photovoltaic cell in the first direction.
The below annotated Fig. 2 of Solarwatt illustrates where the connection body of Solarwatt teaches the limitations of the claimed connection body:




    PNG
    media_image1.png
    3300
    2550
    media_image1.png
    Greyscale



Regarding claim 4 Solarwatt discloses the interconnector according to claim 1, wherein the part of the first detour extending from the first junction and the part of the second detour extending from the second junction are both the curved part (see annotated Fig. 2 of Solarwatt above)



Regarding claim 8 Solarwatt discloses a solar panel comprising: 
the interconnector according to claim 1 (Fig. 2); 
the first photovoltaic cell, the second photovoltaic cell (Figs. 2 and 6-7 see: solar cells 11, 12); 
a protection cover including an upper surface and a lower surface, wherein the protection cover is transparent from the upper surface to the lower surface; a back cover that cooperates with the protection cover to cover the first photovoltaic cell, the second photovoltaic cell, and the interconnector located between the protection cover and the back cover and an encapsulation member that encapsulates the first photovoltaic cell, the second photovoltaic cell, and the interconnector and fixes the first photovoltaic cell, the second photovoltaic cell, and the interconnector to one another (para [0041], Fig. 2 and 6-7 see: solar cells 11-12 and interconnector are embedded in embedding material 19 and covered by front side material 18 and rear side material 17).  

Regarding claim 11 Solarwatt discloses the interconnector according to claim 1, wherein a first width of the void, between the first edge of the first reinforcement part and the second edge of the second reinforcement part, in the first direction is less than .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Solarwatt (DE 102006019638, see English translation in IDS filed 10 June 2019) as applied to claims 1, 4, 7-8, and 11 above, and further in view of Thomas (US 4,193,820).

Regarding claim 3 Solarwatt discloses the interconnector according to claim 1 but does not explicitly disclose in the embodiment of Fig. 2 wherein the part of the first detour, extending from the first junction, and the part of the second detour, extending from the second junction, are both a linear extending part that extends orthogonal to the first direction.
Thomas teaches an interconnector for connecting two photovoltaic cells having a part of a first detour extending from a first junction and a part of a second detour, extending from a second junction, are both a linear extending part that extends orthogonal to a first direction (Thomas, C2/L4-32 Fig. 4 see: linear branches 44 and 45 extending orthogonal to the first direction the solar cells 1 and 2 are arranged along). Thomas teaches this design allows for relief of stress and strains in the interconnector (Thomas, C1/L29-35, C2/L4-32).
Thomas and Solarwatt are combinable as they are both concerned with the field of solar cells.


Regarding claim 10 Solarwatt discloses the interconnector according to claim 1 wherein the joint is open towards a second side in the second direction (see annotated Fig. 2 of Solarwatt above), but Solarwatt does not explicitly disclose in Fig. 2 where the joint has a semicircle shape.
Thomas teaches an interconnector for connecting two photovoltaic cells having a joint that has a semicircle shape that is open towards a second side in a second direction (Thomas, C2/L4-32 Fig. 4 see: semicircular portion if hinge element 43 linking the branches 44 and 45 and open towards a second side in a second direction orthogonal to an arrangement direction of solar cells 1 and 2).
Thomas and Solarwatt are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the interconnector of Solarwatt in view of Thomas such that the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Solarwatt (DE 102006019638, see English translation in IDS filed 10 June 2019) as applied to claims 1, 4, 7-8, and 11 above.

Regarding claim 5 Solarwatt discloses the interconnector according to claim 1, but the embodiment of Fig. 2 of Solarwatt does not explicitly disclose wherein the first detour includes a first away part, connected to the part of the first detour, extending away from the second detour, the second detour includes a second away part, connected to the part of the second detour, extending away from the first detour, and the joint is curved and connected to the first away part and the second away part.
However, the embodiment of Fig. 5 and para [0038] of Solarwatt discloses a configuration where a first detour includes a first away part connected to the part of the first detour, extending away from the second detour, and a second detour includes a second away part, connected to the part of the second detour, extending away from the 

    PNG
    media_image2.png
    3300
    2550
    media_image2.png
    Greyscale

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Solarwatt (DE 102006019638, see English translation in IDS filed 10 June 2019) as applied to claims 1, 4, 7-8, and 11 above, and further in view of Okubo (US 2011/0067746).

Regarding claim 6 Solarwatt discloses the interconnector according to claim 1, but does not explicitly disclose wherein the first detour is one of two first detours, the two first detours extend from the first junction toward the first side and the second side in the second direction, the second detour is one of two second detours, the two second detours extend from the second junction toward the first side and the second side in the 
the interconnector further comprises a second joint connecting the first detour and the second detour that extend toward the second side in the second direction.
Okubo discloses an interconnector for electronic devices such as solar cells including two first detours, the two first detours extend from a first junction toward the first side and the second side in a second direction, two second detours, the two second detours extend from the second junction toward the first side and the second side in the second direction, a first joint connecting the first detour and the second detour that extend toward the first side in the second direction, and a second joint connecting the first detour and the second detour that extend toward the second side in the second direction (Okubo, [0007]-[0008], [0017]-[0024], [0052] Figs. 1-3 see: interconnector 1 having multiple strip-;like intermediate portions 6 with first curved portions 7 and second curved portions 8). Okubo teaches the additional connecting portions allows for more reduction in stress caused by thermal expansion without needing a larger space for attachment (Okubo, [0007]-[0008]).
Okubo and Solarwatt are combinable as they are both concerned with the field of interconnectors for solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the interconnector of Solarwatt in view of Okubo such that the first detour of Solarwatt is one of two first detours, the two first detours extend from the first junction of Solarwatt toward the first side and the second side in the second direction, the second detour of Solarwatt is one of two second detours, the two second 
the interconnector further comprises a second joint connecting the first detour and the second detour that extend toward the second side in the second direction as taught by Okubo (Okubo, [0007]-[0008], [0017]-[0024], [0052] Figs. 1-3 see: interconnector 1 having multiple strip-;like intermediate portions 6 with first curved portions 7 and second curved portions 8) as Okubo teaches the additional connecting portions allows for more reduction in stress caused by thermal expansion without needing a larger space for attachment (Okubo, [0007]-[0008]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Solarwatt (DE 102006019638, see English translation in IDS filed 10 June 2019) as applied to claims 1, 4, 7-8, and 11 above, and further in view of Wizenick (US 3,454,774).

Regarding claim 9 Solarwatt discloses the solar panel according to claim 8, but does not explicitly disclose further comprising a first silicon resin adhering the first photovoltaic cell to the back cover; and a second silicon resin adhering the second photovoltaic cell to the back cover.
Wizenick teaches it is common to adhere solar cells to a back support using an adhesive such as silicone rubber where Wizenick teaches this arrangement allows good heat transfer from the solar cells to the base (Wizenick, C5/L20-30).

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the interconnector of Solarwatt in view of Wizenick such that the first and second solar cells of Solarwatt are adhered to the back cover of Solarwatt using first and second silicon resins respectively as taught by Wizenick, to allows good heat transfer from the solar cells to the back cover of Solarwatt as taught by Wizenick (Wizenick, C5/L20-30).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726